Case 1:18-cv-00585-WES-PAS Document1 Filed 10/24/18 Page 1 of 10 PagelID #: 1

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

HELEN SWARTZ, Individually,
Plaintiff,

VS. : Case No.:

25 AMERICA’S CUP AVENUE, NEWPORT,
LLC, a Delaware Limited Liability Company,

Defendant.

COMPLAINT
(Injunctive Relief Demanded)

Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other
individuals similarly situated (sometimes referred to as “Plaintiff’), hereby sues the Defendant,
25 AMERICA’S CUP AVENUE, NEWPORT, LLC, a Delaware Limited Liability Company
(sometimes referred to as “Defendant”"), for Injunctive Relief, and attorney's fees, litigation
expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.
(“ADA”).

I, Defendant’s property, THE NEWPORT RHODE ISLAND MARRIOTT HOTEL,
is located at 25 America’s Cup Avenue, Newport, Ri, in the County of Newport.

2. Venue is properly located in the District of Rhode Island because venue lies in the
judicial district of the property situs. The Defendant's property is located in and does business
within this judicial district.

3, Pursuant to 28 ULS.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant's violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and §
Case 1:18-cv-00585-WES-PAS Document1 Filed 10/24/18 Page 2 of 10 PagelD #: 2

2202.

4, Plaintiff Helen Swartz is a Florida resident, is sui juris, and qualifies as an
individual with disabilities as defined by the ADA. Ms. Swartz has multiple sclerosis and is
mobility impaired, and uses an electric scooter to ambulate.

The Plaintiff has enjoyed visiting the Newport Rhode Island area for a variety of
reasons. She has always had an interest in architecture and Newport and its surroundings have an
abundance of beautifully preserved old mansions and historic buildings.

The Plaintiff and her husband have good friends who live in Newport who they
enjoy visiting. This couple also spends a portion of the year in their condominium building in
Miami Beach.

One of the Plaintiff's best friends has several Air B&B properties in the area and
when visiting him, she and her husband experience the particular foods and charms of New
England. The museum at Rhode Island School of Art and Design is another reason that keeps
them returning to the area.

It is important to note that the Plaintiff has a strong connection to the Northeast.
She was born and raised in New York City and lived for many years in Philadelphia. She also
has friends and family in New York and Philadelphia.

Helen Swartz was a guest of the subject hotel, and has reservations to return to the
property to avail herself of the goods and services offered to the public at the property, if the
facilities are fully accessible and the barriers to access have been corrected, The Plaintiff has
encountered architectural barriers at the subject property, which have impaired her use of the
facilities and the amenities offered, and have endangered her safety at the facilities and her

ability to access the facilities’ facilities and use the restrooms.

 
Case 1:18-cv-00585-WES-PAS Document1 Filed 10/24/18 Page 3 of 10 PagelD #: 3

5, Defendant owns, leases, leases to, or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.
Defendant is responsible for complying with the obligations of the ADA. The place of public
accommodation that the Defendant owns, operates, leases or leases to is known as THE
NEWPORT RHODE ISLAND MARRIOTT HOTEL, and is located at 25 America’s Cup
Avenue, Newport, RI.

6. Helen Swartz has a realistic, credible, existing and continuing threat of
discrimination from the Defendant’s non-compliance with the ADA with respect to this property
as described but not necessarily limited to the allegations in paragraph 8 of this Complaint.
Plaintiff has reasonable grounds to believe that she will continue to be subjected to
discrimination in violation of the ADA by the Defendant. Helen Swartz has visited the subject
property and desires to visit THE NEWPORT RHODE ISLAND MARRIOTT HOTEL in the
near future, not only to avail herself of the goods and services available at the property, but to
assure herself that this property is in compliance with the ADA so that she and others similarly
situated will have full and equal enjoyment of the property without fear of discrimination.

7. The Defendant has discriminated against the individual Plaintiff and others
similarly situated by denying them access to, and full and equal enjoyment of, the goods,
services, facilities, privileges, advantages and/or accommodations of the buildings, as prohibited
by 42 U.S.C. § 12182 et seg. Furthermore, the Defendant has discriminated against the
individual Plaintiff and others similarly situated by having its ADA accessible guestrooms for
the disabled in a more expensive category than the non-ADA guestrooms.

8. The Defendant has discriminated, and is continuing toe discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

 
Case 1:18-cv-00585-WES-PAS Document1 Filed 10/24/18 Page 4 of 10 PagelD #: 4

1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

$500,000 or less}. A preliminary inspection of THE NEWPORT RHODE ISLAND
MARRIOTT HOTEL has shown that violations exist. These violations that Ms. Swartz has

personally observed or encountered, and which were confirmed by Plaintiff's ADA expert,

include but are not limited to:

a. Appropriate handrails are not provided by the stairways, This is in
violation of section 504.6 of the 2010 Standards for Accessible Design. §36.304.

b. Appropriate handrails are not provided by the ramp. This is in violation
of section 405.8 of the 2010 Standards for Accessible Design. §36.304, This condition
made it difficult for the Plaintiff to use the facility.

c, Directional signage is not provided to the accessible entrance. This is in
violation of section 216.3 of the 2010 Standards for Accessible Design. §36.304. This
condition made it difficult for the Plaintiff to find the facility.

d, None of the accessible parking are accessible. This is in violation of
section 502 of the 2010 Standards for Accessible Design. §36.304. This condition made
it difficult for the Plaintiff to exit or enter her automobile.

e, An appropriate number of compliant accessible parking spaces are not
provided at the site. This is in violation of section 208 of the 2010 Standards for
Accessible Design. §36.304, This condition made it difficult for the Plaintiff to use the

facilities.

f An appropriate grating opening is not provided. This is in violation of
section 302.3 of the 2010 Standards for Accessible Design. §36.304. This condition
made it difficult for the Plaintiffto traverse the access aisle.

g. The lift cannot be operated independently. This is in violation of section
410.1 of the 2010 Standards for Accessible Design. This condition denies the plaintiffs
right to act independently. §36.304

h, An accessible route is not provided within the site. This is in violation of
section 206.2.2 of the 2010 Standards for Accessible Design. This condition denies the

 
Case 1:18-cv-00585-WES-PAS Document1 Filed 10/24/18 Page 5 of 10 PagelD #: 5

plaintiff independent access to the different areas of the site.

i. An accessible route is not provided to the Spa. This is in violation of
sections 206.2.2 & 303.2 of the 2010 Standards for Accessible Design. This condition
denies the plaintiff independent access to the different areas of the site.

}. Seating is not provided around the hotel, Skiff, Main Sail and the Plank
to a person using a wheelchair, This is in violation of sections 226 and 902 of the 2010
Standards for Accessible Design. This condition denies access to the patio, and the
seating that is only available to abled individuals. §36.201, §36.202 & §36,304.

k. The laundry machines are out of reach to a person in a wheelchair. This
is in violation of section 6£1 of the 2010 Standards for Accessible Design. §36.304. This
condition made it difficult for the Plaintiff to use the facility.

1, The closet rod & shelf in the accessible guestroom are out of reach to a
person in a wheelchair. This is in violation of section 811 of the 2010 Standards for
Accessible Design. §36.304. This condition made it difficult for the Plaintiff to use the

facility.

m, The curtain controls in the accessible guestroom require tight grasping,
pinching, or twisting of the wrist to operate. This is in violation of sections 806 & 309
of the 2010 Standards for Accessible Design. §36.304. This condition made it difficult
for the Plaintiff to use the facilities.

n. The hardware on the door in the accessible guestroom is out of reach to a
person in a wheelchair. This is in violation of sections 806 & 404,2.7 of the 2010
Standards for Accessible Design. §36.304. This condition made it difficult for the
Plaintiff to use the facilities.

oO. An appropriate clearance around the water closet is not provided in the
accessible guestroom bathroom. This is in violation of section 806.2.4 of the 2010
Standards for Accessible Design. §36.304, This condition made it difficult for the
Plaintiff to use the facility.

p. The shower spray unit provided in the accessible guestroom bathroom
does not have an on/off control with a non-positive shut-off. This is in violation of
section 806.2.4 of the 2010 Standards for Accessible Design. §36,304. This condition
made it difficult for the Plaintiff to use the facility.
Case 1:18-cv-00585-WES-PAS Document1 Filed 10/24/18 Page 6 of 10 PagelD #: 6

g. A maneuvering clearance is not provided in any of the ice locations. This
is in violation of section 404.2.4 of the 2010 Standards for Accessible Design. §36.304.
This condition made it difficult for the Plaintiff to use the facility.

r The location of the toilet room door signage is on the pull side of the
door, This is in violation of section 703.4.2 of the 2010 Standards for Accessible

Design. §36,304.

s. The hotel accessible stall doors have hardware that require tight grasping,
pinching, or twisting of the wrist to operate. This is in violation of section 404.2.7 of the
2010 Standards for Accessible Design. §36.304. This condition made it difficult for the
Plaintiff to use the facilities.

t. An accessible shower is not provided in the fitness center changing room,
This is in violation of section 608 of the 2010 Standards for Accessible Design. §36.304.
This condition made it difficult for the Plaintiff to use the facility.

u. The sauna threshold is too high. This is in violation of section 404,2.5 of
the 2010 Standards for Accessible Design. §36.304. This condition made it difficult for
the Plaintiff to use the facility.

v. In the accessible toilet compartment, the flush control is on the closed side
of the water closet. This is in violation of section 604.6 of the 2010 Standards for
Accessible Design, §36.304. This condition made it difficult for the Plaintiff to use the

facility,

wW. The hooks on are too high. This is in violation of section 308 of the
2010 Standards for Accessible Design. §36.304. This condition made it difficult for the
Plaintiff to use the facility.

x. The plaintiff was unable to book an accessible guestroom on the hotel or
any other website. This is in violation of section §36.302(e)(1)(i-v)(3).

y. The hotel does not provide the required amount of compliant accessible
guest rooms, This is in violation of section 224 of the 2010 Standards for Accessible
Design. §36.304. This denies to Plaintiff the full and equal opportunity to stay at the
subject hotel.

 
Case 1:18-cv-00585-WES-PAS Document1 Filed 10/24/18 Page 7 of 10 PagelD #: 7

Maintenance
Zz. The accessible features of the facility are not maintained, creating

barriers to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.

9, The foregoing violations are also violations of the 1991 Americans with
Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible
Design, as adopted by the U.S. Department of Justice.

16, The discriminatory violations described in paragraph 8 are not an exclusive list of
the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant's place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, and all other
individuals similarly situated, have been denied access to, and have been denied the benefits of
services, programs and activities of the Defendant’s buildings and its facilities, and have
otherwise been discriminated against and damaged by the Defendant because of the Defendant's
ADA violations, as set forth above. The individual Plaintiff, and all others similarly situated will
continue to suffer such discrimination, injury and damage without the immediate relief provided
by the ADA as requested herein. In order to remedy this discriminatory situation, the Plaintiff
requires an inspection of the Defendant’s place of public accommodation in order to determine
all of the areas of non-compliance with the Americans with Disabilities Act.

lt. Defendant has discriminated against the individual Plaintiff by denying her access
to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in violation of 42
U.S.C. § 12181 et.seq. and 28 CFR 36.302 et_seq. Furthermore, the Defendant continues to

discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable
Case 1:18-cv-00585-WES-PAS Document1 Filed 10/24/18 Page 8 of 10 PagelD #: 8

modifications in policies, practices or procedures, when such modifications are necessary to
afford all offered goods, services, facilities, privileges, advantages or accommodations to
individuals with disabilities; and by failing to take such efforts that may be necessary to ensure
that no individual with a disability is excluded, denied services, segregated or otherwise treated
differently than other individuals because of the absence of auxiliary aids and services.

12. Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is
warranted. Furthermore, the public interest would not be disserved by a permanent injunction.
Plaintiff has retained the undersigned counsel and is entitled to recover attorney's fees, costs and
litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

13. Defendant is required to remove the existing barriers to the physically disabled
when such removal is readily achievable for its place of public accommodation that have existed
prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an alteration to
Defendant’s place of public accommodation since January 26, 1992, then the Defendant is
required to ensure to the maximum extent feasible, that the altered portions of the facility are
readily accessible to and useable by individuals with disabilities, including individuals who use
wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facility is one which was designed
and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR
36.401, then the Defendant's facility must be readily accessible to and useable by individuals
with disabilities as defined by the ADA.

14. Notice to Defendant is not required as a result of the Defendant's failure to cure
the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by
Case 1:18-cv-00585-WES-PAS Document1 Filed 10/24/18 Page 9 of 10 PagelD #: 9

Plaintiff or waived by the Defendant.

15, Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant
Plaintiff Injunctive Relief, including an order to require the Defendant to alter THE NEWPORT
RHODE ISLAND MARRIOTT HOTEL to make those facilities readily accessible and useable
to the Plaintiff and all other persons with disabilities as defined by the ADA; or by closing the
facility until such time as the Defendant cures its violations of the ADA. The Order shall further

require the Defendant to maintain the required assessable features on an ongoing basis.

WHEREFORE, Plaintiff respectfully requests:

a, The Court issue a Declaratory Judgment that determines that the
Defendant at the commencement of the subject lawsuit is in violation of Title IIT of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

b. Injunctive relief against the Defendant including an order to make all
readily achievable alterations to the facility; or to make such facility readily accessible to
and usable by individuals with disabilities to the extent required by the ADA; and to
require the Defendant to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods, services,
facilities, privileges, advantages or accommodations to individuals with disabilities; and
by failing to take such steps that may be necessary to ensure that no individual with a
disability is excluded, denied services, segregated or otherwise treated differently than
other individuals because of the absence of auxiliary aids and services, and to require the
institution of a policy that requires Defendant to maintain its accessible features.

c. An award of attorney’s fees, costs and litigation expenses pursuant to 42

U.S.C, § 12205,
Case 1:18-cv-00585-WES-PAS Document1 Filed 10/24/18 Page 10 of 10 PagelD #: 10

d, Such other relief as the Court deems just and proper, and/or is allowable

under Title UI of the Americans with Disabilities Act.

Dated;October 24 3018

Respectfully submitted,

/s/ Roger N. LeBoeuf

 

Roger N. Le Boeuf, Esq., Reg. # 5208
HEALD & LeBOEUF, LTD.

One Turks Head Place

76 Westminster Street, Suite 600
Providence, RI 02903

(401) 421-1500

(401) 331-5886 Facsimile
ml@healdandleboeuf.com

and

Lawrence A. Fuller, Esq., pro hac vice pending
FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

(305) 891-5199

(305) 893-9505 - Facsimile
Ltuller@tuilerfuller.com

 

Counsel for Plaintiff Helen Swartz

10
